Title: [Diary entry: 13 May 1785]
From: Washington, George
To: 

Friday 13th. Mercury at 65 in the Morning—67 at Noon and 68 at Night. Growing Weather—day clear and pleasant. Wind fresh from the Southward.  Began to set my turned Posts in the Circle in the C[our]t yard. The Guilder roses in my Garden had just got into bloom—but as the Trees had been transplanted this spring I presume they were backened by it, for I observed some in the Gardens at Fredericksburgh (but these were in a sandy Soil) as forward eight days ago as mine are now. Saturday 14th. Mercury at 65 in the Morning—69 at Noon and 68 at Night. Rid to My Plantations at the Ferry—Dogue run, & Muddy hole. Found the Wheat had grown a good deal since the last rain & warm weather. The wood honey suckle wch. has been in bloom about 8 days is an agreeable looking flower and deserves a place in my Shrubberies. My Nephew, George Augustine Washington arrived here from Charles Town after having been to Burmuda & the West Indies in pursuit of health which he had but imperfectly recovered.